Mr. Richard Alstadt 7305 L Street Little Rock, AR 72207
Dear Mr. Alstadt:
You have requested an Attorney General opinion, pursuant to A.C.A. §25-19-105(c)(3)(B), concerning the release of certain records under the Freedom of Information Act (FOIA) (A.C.A. § 25-19-101 et seq.).
You state that you presented the City of Cammack Village with a request for a complete copy of your own personnel file, as well as a complete copy of another employee's personnel file. The City denied your request for the other employee's personnel file on the basis of the exemption stated in A.C.A. § 25-19-105(b)(12) — i.e., upon the view that the disclosure of this file would constitute a clearly unwarranted invasion of that employee's personal privacy.
I have recently issued Opinion No. 2004-260, in which I analyzed the decision of the custodian of the records in response to your request. Rather than reiterating that analysis, I have enclosed a copy of that opinion for your review.
Sincerely,
MIKE BEEBE Attorney General
Enclosure